UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7035


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAMELA YVETTE HOFFLER-RIDDICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (4:05-cr-00009-WDK-JEB-13; 4:08-cv-00135-MSD)


Submitted:   December 15, 2010            Decided:   January 11, 2011


Before KING, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela Yvette Hoffler-Riddick, Appellant Pro Se.     Eric Matthew
Hurt, Lisa Rae McKeel, Howard Jacob Zlotnick, Assistant United
States Attorneys, Newport News, Virginia; Blair C. Perez, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pamela      Hoffler-Riddick      seeks    to    appeal      the   district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.      The   order     is     not    appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that    reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,         537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.         We have independently reviewed the record

and conclude that Hoffler-Riddick has not made the requisite

showing.     Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We also deny her motion for bail pending appeal.                         We dispense

with oral argument because the facts and legal contentions are



                                         2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3